N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

\OOO\]O\(J!-PW

28

 

 

 

McGREGOR W. SCOTT

 

United States Attorney

ERIN M. SALES

Assistan'lc U.S. Attorney

2500 Tu are Street, Suite 4401 ~ ~_J»A. __ _ v ,_ __ ._,

Fresno, CA 93721 JHN 2 li 2019

(559) 497-4000 Telephone cLERK,Eu.s. olsTmoT cou,RT
EASTERN DlsTR\cT OF CAL|FOF\N|A

(559) 497-4099 Facsimile
B" __H»WEEH»<__="’

Attorneys for the United States

_ :a_§

-_-~ »_ r.

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFO§:[\EIA

;"-z-f

 

UNITED STATES OF AMERICA, t CASE NO. 1:18-CV-01306-LJO~SKO

t..

Plaintiff, .;;.»
STIPULATION` AND ORDER FOR l
v. INTERLOCUTORY SALE OF
DEFENDANT REAL PROPERTY
REAL PROPERTY LOCATED AT 1263 OAK LOCATED AT 986 ENCINO
AVENUE, CLOVIS, CALIFORNIA, FRESNO 'AVENUE, CLQNIS, CALIFORNIA
COUNTY, APN: 562-121-16, INCLUDING . ' ' `
ALL APPU.RTENANCES AND '
IMPROVEMENTS THERETO,

REAL 'PROPER'I.`Y LOCATED AT 2775
JORDAN AVENUE, CLOVIS, CALIFORNIA,
FRESNO COUNTY, APN: 564-060-21,
INCLUDING ALL APPURTENANCES AND
IMPROVEMENTS THERETO, and,

REAL PROPERTY LOCATED AT 986
ENC]NO AVENUE, CLOVIS, CALIFORNIA,
FRESNO COUNTY, APN: 554-360-04,
INCLUDING ALL APPURE'I'NANCES AND
IMPROVEMENTS THERETO,

Defendants.

 

 

The United States and Claimants Gilbert Tom and Vincent Tom hereby agree and stipulate to an
order authorizing the immediate interlocutory sale, pursuant to the terms set forth herein, for the real
property located at 986 Encino Avenue, Clovis, California, Fresno County, APN: 554-360-04, ineluding

1 Stipulation and Order re Interlocutory Sale of Defendant Real
Property Located at 986 Encino Avenue, Clovis, Califomia

 

-b~b)l\)

\OOC\\O\L!!

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

all appurtenances and improvements thereto (hereafter “Defendant Encino Property”), and more fully

described as:

The land described herein is situated in the State of California, County of
Fresno, City of Clovis, described as follows:

Lot 4 of Tract No. 5950, as per plat recorded in Volume 83, Pages 30 to
32, inclusive, in the Office of the County Recorded of said County.

APN: 554-360-04

1. On September 21, 2018, the United States filed a Verifred Complaint for Forfeiture In
Rem alleging that the Defendant Encino Property is subject to forfeiture on the grounds that the real
property was used or intended to be used, in any manner or part, to commit, or to facilitate the
commission of, a violation of 21 U.S.C. § 841 et seq.,l an offense punishable by more than one year’s
imprisonment, and is therefore subject to forfeiture tod the United States pursuant to 21 U.S.C. §

881(a)(7).

2. The recorded owners of the Defendant Encino Property are Gilbert Torn and Vincent
Tom, as joint tenants.

3. The Defendant Encino Property is encumbered by a mortgage lien in the principal
amount of $265,000.00 secured by a Deed of Trust recorded on August 19, 2016". Assignment of said
Deed of Trust was recorded on Febiuary 24, 2017, assigning Mortgage Electronic Registration Systems,
Inc. (MERS) as the beneficiary and sole nominee for Athas Capital Group, Inc., a California
Corporation.

4. On September 24, 2018, the United States recorded a Lis Pendens Notice of Pending
Action against the Defendant Encino Property, giving notice to the titled and vested owners of the
Defendant Encino Property of the United States’ intent to forfeit the property pursuant to 21 U.S.C. §
881(a)(7). On September 24"`, 2018, the United States served a copy of the lis pendens by certified mail
to the recorded owners and to the recorded lienholder, Mortgage Electronic Registration Systems, Inc.

5. On October l, 2018, notice of the recorded lis pendens was filed in this aetion.

2 Stipulation and Order re Interlocutory Sale of Defendant Rea|
Property Located at 986 Enclno Avenue, Clovis, California

 

 

O°\lO\U\-I>~!J~>[\)

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

6. Beginning on October 12, 2018, for at least 30 consecutive days, the United States
published Notice of the Forf`eiture Action on the official internet government forfeiture site
www.forfeiture.gov._ A Declaration of Publication was filed on December 4, 2018.

7. On October 12, 2018, Gilbelt Tom and Vincent Tom each filed a Verified Claim
Opposing Forfeiture and a Verified Answer to Complaint for Forf`eiture In Rem in this action.

8. On or about September 20, 2018, Claimants placed the Defendant Encino Property on the
market to be sold with an agent of RE/MAX GOLD. On or about December ll, 2018, the buyers of the
Defendant Encino Property, Bryan Eugene Herzog and Jennifer Lee Herzog, placed an offer on the
Defendant Encino Property. Claimants made a counter offer in the amount of $380,000.00 on or about
December 15, 2018, which the buyers accepted on or about December 16, 2018. Escrow is estimated to
close on or before February 14, 2019. v

9. No other parties have filed claims or answers in this action, and the time in Which any
person or entity may file a claim and answer has expired.

10. The parties herein agree that the proposed sale of the Defendant Encino Propeit-y should
proceed pursuant to Paragraphs 11 through 21 below.

ll. The title/escrow officer will send the net proceeds from the sale of the Defend ant Encino
Property by certified check as follows:

Payee: U.S. Marshals Service

Send in care 0f`: U.S. Attorney’s Office wl
Attn: Asset Forfeiture Unit
2500 Tulare Street, Suite 4401
Fresno, California 93 721

12, The net proceeds from the sale of the Defendant Encino Property shall be substituted as
the res in this action and held pending further order of` the Court.

13. The net proceeds from the sale of the Defendant Encino Property will include all money
realized from the sale of the property, except for the following: real estate commissions, amounts due to

the holder of any valid lien which was recorded prior to the time the United States’ Lz's Pendens was

3 Stipulation and Order re Interlocutory Sale of Defendant Real
Property Located at 986 Encino Avenue, Clovis, California

 

 

\OOO\]O\!J\-PLHN\-l

t\->NNNN[\J_*._‘e--
wee-c@wsaa:a;;:;

26
27
28

 

 

recorded, real estate property taxes which are due and owing~, insurance costs, and any other

miscellaneous costs/fees incurred at closing through escrow,

14. Claimants Will retain custody, control, and responsibility of the Defendant Encino
Property until the interlocutory sale that is the subject of this Stipulation is complete. Claimants shall
maintain all insm'ance policies currently in effect With respect to the defendant property, including
hazard insurance to cover all buildings and other improvements that are now located on the property
until the interlocutory sale is completed. The insurance must cover loss or damage caused by fn‘e,
hazards normally covered by “extended coverage” hazard insurance policies, and liability to persons
injured on said properties and for property damage to the Defendant Encino Property.

15. Each party to this Stipulation shall execute all documents and provide signatures
necessary to close escrow, as required by the title company.

16 . All parties to this Stipulation hereby release the United States and its servants, agents,
and employees from any and all liability arising out of or in any way connected with the posting or sale
of the Defendant Encino Property. This is a full and final release applying to all unknown and
unanticipated injuries, and/or damages arising out of said posting or sale, as well as to those now known
or disclosed. The parties to this Stipulation waive the provisions of California Civil Code § 1542.

17. Claimants shall maintain the Defendant Encino Property in the same condition and repair
as existed as of the date of the posting, normal wear and tear excepted, until their custody, control and
responsibility have ceased. The term “maintain” shall include, but is not limited to, keeping the property
free of hazard and structural defects; keeping all heating, air conditioning, plumbing, electrical, gas, oil,
or other power facilities in good working condition and repair; keeping the property clean and
performing such necessary sanitation and waste removal; keeping the property in good condition by
providing for lawn and yard maintenance; and other ordinary and necessary items of routine
maintenance

18. Except as specifically provided herein, Claimants shall not convey, transfer, encumber,

lien, or otherwise pledge the Defendant Encino Property without the prior written approval of the United

States.

4 Stipulation and Order re Interlocutory Sale of Defendant Real
Property Located at 986 Encino Avenue, Clovis, California

 

 

,_4

NNNNN\\)NN »--»- -
oo\xo\m.isww~g;oo\);;;;m:g

\OOO\)O\L/\-ldb~\\\)

 

 

19. The signature pages of this Stipulation may be executed in one or more counterparts,
each of which will be deemed an original but all of which together will constitute one and the same
instrument iv

20. All parties are to bear their own costs and attorney’s fees.

21. Pending the interlocutory sale of the Defendant Encino Property, and the disposition of
the proceeds, the parties hereby stipulate the U.S. District Court for the Eastern District of California,
Hon. Lawrence J. O’Neill, Chief District Judge, shall retain jurisdiction to enforce the terms of this
Stipulation.

WHEREFORE, the United States and Claimants request that the Court enter an order granting
their stipulation for an interlocutory sale as proposed by the parties.

Respectfully submitted,

Dated: January 24, 2019 McGREGOR W. SCO'IT
United States Attorney

/s/ Erin M. Sales
ERTN M. SALES
Assistant United States
Attorney

(the remainder of this page intentionally left blank)

5 Stipulation and Order re Interlocutory Sale of Defendant Real
Property Located at 986 Encino Avenue, Clovis, California

 

 

 

 

l\_ .
Dated: /'7'?-" iq Yfr\`/J
GILB RT ToM
Cla' t
ACKNOWLEDGMENT

 

A notary public or other officer corn leting this certificate verifies only the identity of the individual
who signed the document to winch `s cert1ficate is attached, and not the truthfulness, accuracy, or

validity of` that document.

 

 

 

State of California §
s

Countyof__§acnvm'>@_cil_ .
On l' 95 "3 01 cl , efore me, bmw/1 {~' §éd ° lla" . Notary Public, personally
| f /

appeared "\"O W\ -""' . who proved to me on the bas1s of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me that
lie/she they executed the same in his/her/their authorized capacity(ies , and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behal of which the person(s) acted,

executed the instrument

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph,is true and correct.

WITNESS my ha o and offi

   

      

DIANNE SEVlLLA c
Commlss|on # 2 126990
Notary Pub||c - Gal|tornla

,. v El Dorado County
. 15. 2019 3

    
 

Signature __

 
 

6 Stipnlation and Order re Interlocutory Sale of Defendant Real
Property Located at 986 Encino Avenue, Clovis, California

 

\OO¢\]O\'J!-AWN'-‘

NNNI\)NNNNN --
oo\)o\m.t>ww~o\~o;\lg;;;§:g

 

 

Dated: \,2'§»- mo J//MW raw
“ VINCENT TOM
Claimant

ACKNOWLEDGMENT

 

A notary public or other officer com leting this certificate verifies only the identity of the individual
who s1gned the document to whicht is certificate is attached, and not the truthfulness, accuracy, or

validity of that document.

 

 

State of California
County MM_

On \' 3 5 ’ <90!.01 , before me, blm/mcf S@L" 1 ia/ . Notary Public, personally
appeared |Vt den -i- 'l'DYV\ '~"’°'“ . Who proved to me on the bas1s of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she hey executed the same in his/her/their authorized capacity(iesi), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behal of which the person(s) acted,

executed the instrument

l certify under PENALTY OF PER.TURY under the laws of the State of California that the foregoing
paragraph is true and correct.

WITNESS my h nd and
1 d/U

   
 

 
 
 
 

Gomm|sslon # 2126990
Notary Pub||c - Catltorn|a
_ E| Dorado County

_ M_. Cwi_".prles 0ct15. 2019.

   
 
 
  

Signature

 

 

    

J. " TRICK McCA '
Attorney for Claima "
and Vincent Tom

 
  

HY`
Gilbert Tom

7 Stipulation and Order re Interlocutory Salc of Defendant Real
Property Locatcd at 986 Encino Avenue, Clovis, California

 

 

\OOO\!O\U\-AWN*_‘

NNNNNN\\)N\\) -
oo\lo\m.l>u>w»~o;o'do:a;;;§:;

 

 

Q.IY_IE_B

1. The Defendant Encino Property shall be sold pursuant to the terms set forth above in the
Stipulation for Interlocutory Sale. n

2. The net proceeds from the sale of the Defendant Encino Property shall be deposited by
the U.S. Marshals Service, substituted as the res herein, and held pending further order of the Court.

3. The pending forfeiture action shall proceed against the substitute res in lieu of the
Defendant lE`,ncino Property sold pursuant to this Stipulation.

IT lS SO ORDERED. c
Date: sZ 0 / 7 W '

LA EU”NEILL
cHI TED sTA'rss DISTRICT JUDGE

 

8 Stipulation and Order re Interlocutory Sale of Defendant Real
Property Located at 986 Encino Avenue, Clovis, California

 

 

